DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Response to Amendment
	The amendment filed 11/30/2021 is entered and fully considered.
Response to Arguments
	Applicant argues that the PARK reference teaches providing a metal oxide precursor that is a nitrate and therefore does not teach providing a particulate compound of an oxide. PARK at [0146] teaches using Fe(NO3)39H2O as a precursor for a metal oxide which the examiner would agree is not the same as directly providing the particulate oxide. However, the reference further teaches the metal oxide precursor can metal hydroxide instead of metal nitrate [0130]. Accordingly iron hydroxide can be used instead of the iron nitrate. Furthermore all of the examples use particulate precursors. Accordingly, it is reasonable to interpret the precursor as a particulate form, including the oxide precursors.

	Looking further into applicant’s specification, it appears that the coated material not acting as a cathode active material “on its own” refers to the stability of the coated electrode active material (i.e. preventing undesired reactions). This stability appears to be a result from the coating of M1 which indicates that the metal oxide shell provides a passivation layer and that the underlying core may still be acting as a cathode active material “on its own”, but the shell prevents any undesired reaction.
	
Claim Objections
	Claim 15 has a typo in line 9 “andat” should be --and at--
	Claim 15 has a typo in line 19 “theparticulate” should be --the particulate--
Claim Interpretation
	Claim 15 refers to “heating the material obtained after the mixing”. The examiner notes that the mixing step inherently results in a material that provides antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 and 16-27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment changes the limitation regarding what is a cathode active material on its own. Previously, the claims required “the particulate compound M1” does not act as a cathode active material on its own. The amended limitation now requires the coated particulate compound (i.e. particulate electrode active material coated with particulate compound M1) to not act as a cathode active material on its own. The examiner could find no support for the coated particulate to not act as a cathode active material on its own.
Depending claims incorporate the new matter of the independent claim and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (US 2011/0076556) in view of MATSUYAMA et al. (US 2019/0260018).
Regarding claims 15 and 26,
	KARTHIKEYAN teaches a method of making positive electrode active materials with metal oxide coatings abstract. The electrode active material uses nickel, cobalt and manganese in the composition [0038]. The formula is more generally:

    PNG
    media_image1.png
    38
    545
    media_image1.png
    Greyscale

Where, b is 0.05-0.3; α is 0-0.4; β is 0.2-0.65; γ is 0-0.46; δ is 0-0.15 and z is 0-0.2 [0050]. “A” is a metal [0050]. The CO should be Co based on the context of the disclosure as a whole and more specifically in [0066].
	The reference does not expressly teach the mole % of Nickel as at least 15 mol%. However, the prior art range and claimed range overlap and are considered prima facie obvious, MPEP 2144.05.I. Similarly, the lithium claimed lithium in the electrode active material is 1-1.2 while the prior art range is 1.05-1.3. Again the prior art range and claimed range overlap and are considered prima facie obvious, MPEP 2144.05.I
	KARTHIKEYAN teaches the metal oxide coating can be aluminum oxide (alumina) [0077]. The alumina is in a crystal structure and formed by providing a precursor of hydroxide and heat treating [0079]. The metal oxide can be directly applied [0083]-[0084]. The heat treatment is performed at 300-800°C [0086]. The metal hydroxides are particulate before dissolving in solvent.
KARTHIKEYAN teaches heating the oxide material as part of the process but does not teach making the core-shell particles by heating in a rotary kiln or pendulum kiln at the claimed temperature. However, MATSUYAMA teaches that when making positive electrode active material with a core shell structure abstract, the calcination of particles can occur in a rotary kiln [0114]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the rotary furnace of MATSUYAMA as a simple substitution of furnaces use to heat treat core-shell particles of cathode active material.
	The coated electrode active material is stabilized by the aluminum oxide coating and is considered to not act as a cathode active material on its own.
Regarding claim 18,	
	KARTHIKEYAN teaches heat treatment for at least 15 minutes [0070] which overlaps the claimed range of 20-180 minutes. The prior art range and claimed range overlap and are considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 23,
	KARTHIKEYAN teaches the heat treatment atmosphere can be inert or an atmosphere with oxygen [0070]. The reference does not expressly teach the oxygen content but is interpreted to be 0-100% oxygen which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 24,
[0085] independent from a calcining (heating) step [0086]. The heat treatment dries the material and occurs at 80-120°C [0085] which falls within the claimed range of 0-300°C.
Regarding claim 25,
	MATSUYAMA teaches a rotary kiln but does not teach if it is counter-current flow or co-current flow. However, rotary kilns can only be counter-current or co-current, both of which are already known in the art. Specifically, ERICKSON teaches that rotary kilns are often counter-current [0003]. Accordingly, at the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use either a counter-current or a co-current rotary kilns.
Regarding claim 27,
	KARTHIKEYAN teaches the aluminum oxide is a crystalline structure [0079] (forms a nanoscale lattice structure). In addition the thickness of the coating is reasonably expected to be nano scale [0076]. Accordingly the aluminum oxide material in KARTHIKEYAN can be considered to be nanocrystalline.
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (US 2011/0076556) in view of MATSUYAMA et al. (US 2019/0260018) alternatively further in view of PARK et al. (US 2017/0179484).
Regarding claim 16,
	The stoichiometric ratios of the electrode active material in KARTHIKEYAN are slightly different from the claimed stoichiometric ratios. However, generally changes in concentration are not considered patentable unless they are critical to the invention. In this instance, the changes in stoichiometric ratios can be changed while still functioning 
	Alternatively, PARK teaches the formula:

    PNG
    media_image2.png
    36
    447
    media_image2.png
    Greyscale

	Where M4 can be at least one of Co and Mn. By substituting the defined subscripts [0078]-[0079], the formulas include for example Ni0.6Co0.2Mn0.2. The M4 can further include Al, so the Co and Mn content can be decreased to allow for Al to be added. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to substitute one electrode active material based on Ni, Co, and Mn for another as known equivalent electrode active materials.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (US 2011/0076556) in view of MATSUYAMA et al. (US 2019/0260018) further in view of OGASAWARA et al. (US 2009/0081546).
Regarding claim 17,
	KARTHIKEYAN teaches mixing aluminum oxide with electrode active particles to form a coating but does not provide details of a solventless process. However, dry mixing of aluminum oxide onto electrode active material is known in the art according to OGASAWARA. The OGASAWARA reference similarly teaches a solution process for coating electrode active material but further teaches in comparative examples that a Nobilta® mixer (high speed mixer) can also be used [0072]. Although the comparative does not produce results as good as the solution based deposition methods, the dry mixing is superior to the example in which no aluminum oxide coating is used in Table 1. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to dry mix the aluminum oxide coating and electrode active material of KARTHIKEYAN to obtain the benefits of the aluminum oxide coating.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (US 2011/0076556) in view of MATSUYAMA et al. (US 2019/0260018) further in view of LIU et al. “Slumping-rolling transition of granular solids in rotary kilns”.
Regarding claim 19,
	The references teach heat treatment in a rotary kiln but do not teach the heat treatment as indirect heating. However, as described in LIU, a rotary kiln provides heat transfer by contacting a hot flowing gas with particles that form a bed on the side of the cylindrical wall page 1 left column. The heat source coming from a preheated gas that is flowed through the cylinder is considered an indirect heating (i.e. heating from flue gas). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide indirect heating when using the rotary kiln as a known standard of operation.
Regarding claim 22,
	The Froude number according to the specification is the ratio of centrifugal force and gravitational force. LIU teaches that the Froude number is used as a factor in determining the angle at which the solid bed of particles climbs the wall of the cylinder and therefore determines contact area and heating between the particles and heated gas abstract. At the time of filing the invention it would have been prima facie obvious .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (US 2011/0076556) in view of MATSUYAMA et al. (US 2019/0260018) further in view of TAKAHASHI et al. (US 2016/0141599).
Regarding claim 20,
	The references teach using a rotary kiln but do not teach including a “knocker”. A knocker is used to knock the side of the rotary kiln to send vibrations that free particles that are caked to the cylindrical wall. TAKAHASHI teaches that when using a rotary kiln various types of knockers can send vibrations through the rotary kiln Table 5. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a knocker with the rotary kiln to prevent build-up of particles on the sidewalls.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KARTHIKEYAN et al. (US 2011/0076556) in view of MATSUYAMA et al. (US 2019/0260018) further in view of SIU et al. (US 2015/0183644).
Regarding claim 21,
	The references teach using a rotary kiln but does not teach using internals with the rotary kiln. However, SIU teaches the use of baffles to lift the particles from the cylindrical wall [0036]. Lifting the particles increasing contact area with the heated gas and therefore increases heat transfer. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include baffles when using a rotary kiln to increase mixing and heat transfer of the particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.